Citation Nr: 1540496	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.
 
2.  Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from August 1982 to January 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part denied service connection for the issues on appeal.  The Veteran timely appealed.  

When this case was previously before the Board in January 2012, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that during the pendency of this appeal, in April and May 2013 rating decisions, service connection for migraine headaches and left eye chronic blepharitis with myokymia was granted.  Therefore, these issues of entitlement to service connection are not before the Board because the benefit sought (service connection) was granted in full during the pendency of the appeal.

This appeal was processed using a physical claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2012 remand, the Board found that examination was needed to determine whether the Veteran had current residuals of neck injury and a spine disability that either had their onset during service or were related to his active service.

In response to the Board's remand, the Veteran was afforded a VA examination in May 2012 in which the examiner diagnosed cervical and lumbar strain.  The examiner opined that the Veteran's symptoms of a neck condition were not related to, caused by, nor aggravated by his active military service, noting that the Veteran indicated that he sought no treatment for his neck since he left the military in 1993.  The examiner also opined that there was no evidence to support any service-related accident, injury, or aggravation of any spinal complaints during the Veteran's military career, noting that the Veteran denied any treatment to his low back since leaving the military.

The Board finds that the May 2012 VA opinions are inadequate for adjudication purposes as they are based on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the basis for the statement that there was no evidence to support any service-related accident, injury, or aggravation of any spinal complaints during the Veteran's military career is unclear as service treatment records show complaints of an October 1985 bike accident and December 1990 motor vehicle accident and a fall down the stairs.

Accordingly, the case is REMANDED for the following action:

1.  The claims folders and access to the electronic file should be provided to the VA examiner who conducted the May 2012 VA examination.  The examiner should be requested to review the claims files and provide an addendum in which he opines whether there is a 50 percent or better probability that the Veteran's current cervical and lumbar strains originated during active service or are otherwise etiologically related to his active service?  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

The examiner is reminded that the Veteran is competent to report that he had symptoms after discharge from service fact and therefore a lack of documentation of treatment is not necessarily fatal to the Veteran's claims.

The examiner's attention is directed to service treatment records reflecting complaints of low back pain in October 1985, diagnosis of strain in November 1985, complaint of neck pain in January 1987, and complaints of low back pain from a fall in December 1990.  

If the May 2012 examiner is unavailable, the claims files should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The AOJ should also undertake any other development it determines to be warranted. 

3.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




